          Case 1:13-cv-08174-ER-KNF Document 109 Filed 05/13/19 Page 1 of 3



U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
------------------------------------------------------------------------- x
U NI T E D S T A T E S O F A M E RI C A,                                     :
                                                                             :
                                        Pl ai ntiff,                         :
                                                                             :
                  v.                                                         :
                                                                             : 1 3 Ci v. 8 1 7 4 ( E R)
A L B E R T D. N A S S A R, i n di vi d u all y a n d as tr ust e e of T H E :
N A S S A R F A MI L Y I R R E V O C A B L E T R U S T, T H E                :
N A S S A R F A MI L Y I R R E V O C A B L E T R U S T, as n o mi n e e      :
f or A L B E R T D. N A S S A R, A L B E R T C. N A S S A R,                 :
A L Y C E C. N A S S A R, a n d J O H N D O E S 1- 1 0,                      :
                                                                             :
                                         D ef e n d a nts.                   :
-------------------------------------------------------------------------- x

 [ P R O P O S E D] A M E N D E D O R D E R A P P R O VI N G T H E R E C EI V E R’ S S A L E O F R E A L
    P R O P E R T Y L O C A T E D A T 8 4 5 U NI T E D N A TI O N S P L A Z A, A P A R T M E N T 5 3 E,
     N E W Y O R K, N E W Y O R K, A N D DI R E C TI N G DI S T RI B U TI O N O F P R O C E E D S

            Pl ai ntiff, t h e U nit e d St at es of A m eri c a (t h e “ G o v er n m e nt ”), b y its u n d ersi g n e d c o u ns el,

p urs u a nt t o 2 6 U. S. C. § § 7 4 0 2( a) a n d 7 4 0 3( d), h a vi n g r e q u est e d t h e e ntr y of a n a m e n d e d or d er

a p pr o vi n g t h e s al e of r e al pr o p ert y l o c at e d at 8 4 5 U nit e d N ati o ns Pl a z a, A p art m e nt 5 3 E, N e w

Y or k, N e w Y or k (t h e “ A p art m e nt ”) t o N e h a m m er L L C ( “ P ur c h as er ”) f or $ 2, 1 6 0, 0 0 0, a n d

dir e cti n g t h e distri b uti o n of pr o c e e ds of t h e s al e: ( 1) first, t o p a y e x p e ns es of l e v y a n d s al e

p urs u a nt t o 2 6 U. S. C. § 6 3 4 2; ( 2) s e c o n d, t o t h e Cl er k of t h e C o urt f or t h e U nit e d St at es Distri ct

C o urt f or t h e W est er n Distri ct of Miss o uri, t o s atisf y t h e r estit uti o n li e n r e c or d e d b y t h e U nit e d

St at es Att or n e y’s Offi c e f or t h e W est er n Distri ct of Miss o uri o n J u n e 9, 2 0 0 9, i n U nit e d St at es v.

Al b ert N ass ar , C as e N o. 0 5- 0 0 3 1 5- 1 2- C R- W- O D S ( W. D. M o.), w hi c h att a c h e d t o all pr o p ert y

b el o n gi n g t o Al b ert D. N ass ar (t h e “ R estit uti o n Li e n ”); a n d ( 3) t hir d, t o t h e U nit e d St at es of

A m eri c a, o n b e h alf of t h e I nt er n al R e v e n u e S er vi c e, t o b e a p pli e d t o w ar ds t h e o utst a n di n g

f e d er al t a x li a biliti es of Al b ert D. N ass ar, a n d g o o d c a us e h a vi n g b e e n f o u n d, t h e G o v er n m e nt’s

m oti o n r e q u esti n g a n a m e n d e d or d er a p pr o vi n g t h e s al e i s G R A N T E D.
          Case 1:13-cv-08174-ER-KNF Document 109 Filed 05/13/19 Page 2 of 3



           I T I S H E R E B Y O R D E R E D, A DJ U D G E D, A N D D E C R E E D as f oll o ws:

           1.         T his A m e n d e d Or d er s u p ers e d es t h e Or d er e nt er e d b y t h e C o urt o n M ar c h 2 2,

2 0 1 9 [ D kt. N o. 1 0 7].

           2.         T h e s al e of t h e A p art m e nt t o t h e P ur c h as er, f or t h e s u m of $ 2, 1 6 0, 0 0 0. 0 0 (t w o

milli o n o n e h u n dr e d si xt y t h o us a n d d oll ars) (t h e “ P ur c h as e Pri c e ”) is a p pr o v e d i n all r es p e cts as

t h e hi g h est a n d b est off er. U p o n p a y m e nt of t h e b al a n c e of t h e P ur c h as e Pri c e fr o m t h e

P ur c h as er or its d esi g n at e d a g e nt at cl osi n g, t h e R e c ei v er is dir e ct e d a n d a ut h ori z e d t o e x e c ut e a

d e e d (s u bst a nti all y i n t h e f or m of t h e d e e d att a c h e d as E x hi bit E t o t h e D e cl ar ati o n of T o m o k o

O n o z a w a, fil e d o n M ar c h 1 9, 2 0 1 9 [ D kt. N o. 1 0 6- 5]) fr e e a n d cl e ar of all ri g hts, titl es, cl ai ms, or

i nt er ests of a n y of t h e p arti es t o t his a cti o n.

           3.         At cl osi n g, u p o n r e c ei pt of $ 1, 9 4 4, 0 0 0. 0 0, w hi c h is t h e b al a n c e of t h e P ur c h as e

Pri c e t h e P ur c h as er c urr e ntl y o w es, t h e R e c ei v er a cti n g as es cr o w a g e nt, s h all m a k e p a y m e nt as

f oll o ws:

           FI R S T, t o S c ott Cl a m a n, Es q., i n t h e a m o u nt of $ 1 3 0, 2 5 8. 6 7, t o p a y t h e c o m p e ns ati o n

a n d e x p e ns es of t h e R e c ei v er a n d T h e C or c or a n Gr o u p, t h e R e c ei v er’s r e al est at e a g e nt,

c o nsisti n g of a 6 % s al es c o m missi o n of $ 1 2 9, 6 0 0. 0 0, a n d $ 6 5 8. 6 7 f or l o c k- c h a n gi n g, cl e a ni n g

a n d dis p os al e x p e ns es i n c urr e d t o s e c ur e a n d pr e p ar e t h e A p art m e nt f or s al e;

           S E C O N D, t o t h e C o n d o mi ni u m B o ar d of T h e Tr u m p W orl d T o w er C o n d o mi ni u m, i n

w hi c h t h e A p art m e nt is l o c at e d, f or o utst a n di n g h o m e o w n ers’ ass o ci ati o n f e es w hi c h, as of M a y

2, 2 0 1 9, t ot al $ 2 0, 0 9 5. 2 6 a n d m a y i n cr e as e pri or t o t h e cl osi n g d at e of t h e s al e;

           T HI R D, t o E x pr ess A bstr a ct S er vi c es, I n c., t o p a y t h e N e w Y or k St at e D e p art m e nt of

T a x ati o n a n d Fi n a n c e f or r e al est at e tr a nsf er t a x es ass o ci at e d wit h t h e s al e of t h e A p art m e nt i n

t h e a m o u nt of $ 8, 6 4 0. 0 0;

           F O U R T H, t o E x pr ess A bstr a ct S er vi c es, I n c., t o p a y t h e N e w Y or k Cit y D e p art m e nt of


                                                                      2
            Case 1:13-cv-08174-ER-KNF Document 109 Filed 05/13/19 Page 3 of 3



Fi n a n c e f or r e al pr o p ert y tr a nsf er t a x es ass o ci at e d wit h t h e s al e of t h e A p art m e nt i n t h e a m o u nt

of $ 3 0, 7 8 0. 0 0, a n d o utst a n di n g pr o p ert y t a x es o n t h e A p art m e nt w hi c h, as of A pril 2 6, 2 0 1 9,

a m o u nt t o $ 5 1, 3 3 8. 1 9 a n d m a y i n cr e as e pri or t o t h e cl osi n g d at e of t h e s al e;

            FI F T H, t o E x pr ess A bstr a ct S er vi c es, I n c., f or fili n g f e es w hi c h h a v e b e e n esti m at e d at

$ 4 0 0. 0 0 as of A pril 2 6, 2 0 1 9, a n d f or titl e s er vi c e f e es w hi c h h a v e b e e n esti m at e d at $ 3 0 0. 0 0 as

of A pril 2 6, 2 0 1 9;

            SI X T H, $ 5 2 2, 1 5 3. 2 1 t o t h e Cl er k of t h e C o urt of t h e U nit e d St at es Distri ct C o urt f or t h e

W est er n Distri ct of Miss o uri, b y c h e c k m a d e p a y a bl e t o t h e “ Cl er k of t h e C o urt ” a n d m ail e d t o

t h e U nit e d St at es Att or n e y’s Offi c e f or t h e W est er n Distri ct of Miss o uri, c/ o Assist a nt U. S.

Att or n e y L ei g h W ass erstr o m, 4 0 0 E ast 9t h Str e et, R o o m 5 5 1 0, K a ns as Cit y, M O 6 4 1 0 6, wit h t h e

w or ds “ C as e N u m b er 0 5- 0 0 3 1 5- 1 2- C R- W- O D S ” o n t h e f a c e of t h e c h e c k, t o s ati sf y t h e

R estit uti o n Li e n i n f ull; a n d

            S E V E N T H, t h e r e m ai n d er of t h e pr o c e e ds t o t h e U nit e d St at es, p urs u a nt t o writt e n

i nstr u cti o ns t o b e pr o vi d e d b y t h e U nit e d St at es Att or n e y’s Offi c e f or t h e S o ut h er n Distri ct of

N e w Y or k t o t h e R e c ei v er pri or t o cl osi n g, f or Al b ert D. N ass ar’s o utst a n di n g f e d er al i n c o m e t a x

li a biliti es f or t a x y e ars 2 0 0 2 a n d 2 0 0 9, pl us st at ut or y a c cr u als a n d i nt er est p urs u a nt t o 2 6 U. S. C.

§ § 6 6 0 1, 6 6 2 1, 6 6 2 2, a n d 2 8 U. S. C. § 1 9 6 1( c). T his p a y m e nt will n ot s atisf y all cl ai ms of t h e

U nit e d St at es a g ai nst Al b ert D. N ass ar r el ati n g t o his f e d er al i n c o m e t a x li a biliti es.

            I T I S S O O R D E R E D.

D at e d:     N e w Y or k, N e w Y or k
              _ _5/_ 1_ 3/
                        _ _2_0_1_9_ _ _ _ _ _ _ _ _ _ _, 2 0 1 9

                                                                                _________________________________
                                                                                H O N O R A BLE E D G A R D O R A M OS
                                                                                U nit e d St at es Distri ct J u d g e




                                                                   P a g e 3 of 3
